UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
 THE UNITED STATES OF AMERICA,                              :
                                                            :
                                                            :
 v.                                                         :   18-CR-108-EAW
                                                            :
 ROBERT C. MORGAN,                                          :
                                                            :
                                     Defendant.             :
                                                            :
                                                            :
------------------------------------------------------------x

                               MOTION FOR EXPEDITED HEARING

        Pursuant to Local Rule of Criminal Procedure 12(f) and Local Rule of Civil Procedure

7(d)(1), Defendant Robert C. Morgan (“Mr. Morgan”) respectfully requests that the Court

consider, on an expedited basis, Mr. Morgan’s Motion for an order confirming the lack of

pretrial restraint on Mr. Morgan’s property and enjoining the government against further

unlawful restraint.

        In support of this motion, Mr. Morgan states as follows:

                                               BACKGROUND

        The United States Attorney’s Office for the Western District of New York (the

“government”) has failed to take the statutorily-required steps to lawfully restrain or seize a

property subject to forfeiture. Despite its lack of lawful authority, the government has assumed

on its own the Court’s exclusive authority to determine whether properties may be restrained

pretrial. In pursuit of this, it has confused third parties into negotiating proposed side deals that

would restrain Mr. Morgan’s property and deprive him of the proceeds he may need to defend




                                                         1
against this very action and for other essential purposes. See Cohen Decl. ¶¶ 7–9, Exs. C–F; ¶¶

14–15, Exs. I–J.

        The government’s actions have caused significant harm to Mr. Morgan and third parties.

Its extralegal acts have already stymied many significant property transactions underway before

it indicted Mr. Morgan, as lenders, buyers, sellers, title insurers and counsel understandably fear

adverse government action unless they transact on the government’s terms. Id. at ¶¶ 24-26. As

the government refuses to clarify publicly that it has no legal entitlement to restrain Mr.

Morgan’s assets pretrial, id. at ¶¶ 22–23, Ex. Q, those fears remain and will continue to affect

chill transactions until the Court acts.

                                           ARGUMENT

        Local Rule of Criminal Procedure 12(f) governs motions for expedited consideration.

Although “[t]he Court does not have a separate ‘expedited’ calendar,’” where a party

demonstrates the “need and desire to have [a] case decided quickly,” expedited relief is

warranted. Gordon v. Herron, 2010 WL 10836671, at *2 (W.D.N.Y. Aug. 13, 2010) (citation

omitted).

        Good cause exists here for such expedited relief because the government’s actions to date

and its refusal to publicly confirm it has no legal entitlement to restrain any property have

unjustifiably chilled the ability of Mr. Morgan and third parties to contract freely. Until the

Court issues an order confirming that there is no lawful pretrial restraint of properties at this time

in which Mr. Morgan has an interest and that only the Court can order one, and enjoins the

government from its continued misstatements, absent such court order, transactions will continue

to adversely affected or thwarted and both Mr. Morgan and third parties will continue to lose the

opportunity to obtain repayment and the benefit of business transactions.




                                                  2
                                        CONCLUSION

       For the foregoing reasons, Mr. Morgan respectfully requests that the Court grant his

motion for an expedited hearing of his Motion for an order confirming the lack of pretrial

restraint on Mr. Morgan’s property and enjoining the government against further unlawful

restraint. Mr. Morgan proposes the following schedule for the Court’s consideration: the

government has until Monday, July 8, 2019 to file and serve responding papers; Mr. Morgan has

until Monday, July 15, 2019 to file and serve its reply papers; and a hearing on the motion to be

scheduled at the Court’s convenience on or after Thursday, July 18, 2019.


Dated: June 28, 2019
       New York, New York
                                             GIBSON, DUNN & CRUTCHER LLP



                                             By: _/s/ Joel M. Cohen________________
                                                 Joel M. Cohen
                                                 Lee G. Dunst
                                                 Caitlin S. Walgamuth


                                             200 Park Avenue
                                             New York, NY 10166-0193
                                             Telephone: 212.351.4000
                                             JCohen@gibsondunn.com

                                             Attorneys for Defendant Robert C. Morgan




                                                3
                                CERTIFICATE OF SERVICE
       I certify that on June 29, 2019, I filed the foregoing Motion for an Expedited Hearing using

the Court’s CM/ECF filing system. Notice of this filing will be transmitted to all counsel of record

who are registered users of the Court’s electronic case filing system.


                                                             /s/ Joel M. Cohen
                                                              Joel M. Cohen
